Citation Nr: 1414445	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-34 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hepatitis B, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension, and if so, whether service connection is warranted.  

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 

4.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Indianapolis, Indiana, which declined to reopen the Veteran's service connection claims for hepatitis B and hypertension, and denied service connection for diabetes and hepatitis C.  

The RO ultimately reopened the Veteran's service connection claims for hepatitis B and hypertension and denied both claims on the merits in an April 2012 Supplemental Statement of the Case (SSOC).  Regardless of the RO's decision to reopen the claims, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 

FINDINGS OF FACT

1. An unappealed October 1980 rating decision, of which the Veteran was notified in October 1980, denied the Veteran's claims of entitlement to service connection for hepatitis B and hypertension on the basis that there was no evidence of in-service incurrence of either disability.  

2. Additional evidence received since the October 1980 rating decision is new and material to the Veteran's claims of entitlement to service connection for hepatitis B and hypertension.  

3. The Veteran does not have a current diagnosis of hepatitis B.  

4. The Veteran's hypertension is not related to any incident of service, to include herbicide exposure, and did not manifest within one year of separation from service.  

5. The Veteran's diabetes mellitus is not related to any incident of service, to include herbicide exposure, and did not manifest within one year of separation from service.   

6. The Veteran's hepatitis C is related to his service.  


CONCLUSIONS OF LAW

1. The October 1980 rating decision, denying the claims of service connection for hepatitis B and hypertension, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. Evidence received since the October 1980 rating decision is new and material to the claims of service connection for hepatitis B and hypertension; therefore both claims are reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).

3. The criteria for service connection for hepatitis B have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

4. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

5. The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

6. The criteria for service connection for hepatitis C have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran brought his original service connection claims for hepatitis B and hypertension in July 1980, 10 years after his separation from service.  In October 1980, the RO denied both claims on the grounds that there was no evidence of in-service incurrence for either disability.  The Veteran was notified of this decision in an October 1980 letter and received notice of his procedural and appellate rights.  He did not submit a Notice of Disagreement within one year of the date he was notified of the decision.  He did not submit additional evidence within one year of the date he was notified of the decision.  Therefore, the October 1980 rating decision is final.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim. 

38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to succeed on a claim for direct service connection, the Veteran must have a current disability.  The Veteran must also have had in-service incurrence or aggravation of a disease or injury, and there must be a causal relationship between the current disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The previous denial of service connection for both hypertension and hepatitis B was based on a finding that there was no in-service incurrence of either disability.  For evidence to be new and material to either claim, it would have to address the issue of whether the Veteran's hypertension or hepatitis B was incurred in service.  

The Veteran was afforded a hearing at the RO before a Decision Review Officer (DRO) in November 2010.  At this hearing, the Veteran testified that he engaged in high-risk sexual behaviors while stationed in Thailand during service.  The Veteran also testified that he was treated for hepatitis B shortly after service, and submitted September 1972 records from the Louisville, Kentucky VA Medical Center (VAMC) showing hospital admission and treatment for "infectious hepatitis."  Throughout the course of the appeal, the Veteran has submitted several statements reporting that he was exposed to Agent Orange during his service in Thailand and contending that his current hypertension is a result of his in-service exposure.  The Veteran also testified at his RO hearing that he was exposed to Agent Orange during service and believed his hypertension was related to such exposure.  

The Veteran's testimony regarding his activities during service that put him at high risk for hepatitis B infection relates to the issue of whether an in-service event or exposure occurred that caused his hepatitis B infection.  The Veteran's statements and testimony regarding his in-service herbicide exposure relates to the issue of whether an in-service event occurred that caused his current hypertension.  None of this evidence was of record at the time of the prior final rating decision.  This evidence relates to an unestablished fact necessary to substantiate both the Veteran's service connection claims for hypertension and hepatitis B.  Therefore, this evidence is both new and material to the Veteran's hypertension and hepatitis B claims, and both claims are reopened.  38 C.F.R. § 3.156(a).  

II. Service Connection

The Veteran contends that he is entitled to service connection for the following disabilities: hepatitis B, hypertension, diabetes mellitus, and hepatitis C.  He contends that each of these disabilities is a result of his active service.  Specific to hypertension and diabetes, the Veteran contends that he was exposed to herbicides during his service in Thailand and that both these disabilities are a result of such exposure.  For the reasons that follow, the Board finds service connection is warranted for hepatitis C only.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has current diagnoses of hypertension and diabetes, which are both included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and chronic diseases such as hypertension and diabetes become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran contends that his hypertension and diabetes are a result of in-service herbicide exposure.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 ; 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e) (2013).  

In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f)  (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2011). Among the list of diseases presumed to be the result of herbicide exposure is diabetes mellitus.  38 C.F.R. § 3.309(e).  Hypertension is not included on this list.  See id.  
	
"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

A. Hepatitis B

As noted above, the Veteran filed his original service connection claim for hepatitis B in July 1980, 10 years after his separation from service.  It was denied in October 1980, and since that prior final rating decision, the Veteran has made several attempts to reopen the claim.  As discussed above, the Board has reopened the Veteran's claim based on his testimony regarding high-risk sexual behavior during service and treatment for hepatitis shortly after service.  

The first required element for a direct service connection claim, as laid out above, is the existence of a current disability.  As the medical evidence of record does not show the Veteran has a current diagnosis of hepatitis B, the first element of his service connection claim is not met and the claim must be denied.  

The Veteran has submitted evidence showing he was treated for "infectious hepatitis" in September 1972.  January 2002 treatment records from the Louisville VA Medical Center (VAMC) show the Veteran reported receiving treatment for hepatitis B twice in the past.  Laboratory testing records from the Indianapolis VAMC consistently show the presence of hepatitis B antibodies, and treatment records from the same facility show the Veteran has received the hepatitis B vaccine.  There is no evidence of record that shows the Veteran has a currently active hepatitis B infection, and the medical evidence of record consistently shows that the Veteran has, in fact, developed immunity to the hepatitis B virus.  

There is no evidence of record showing the Veteran has a currently active hepatitis B infection, and all the medical evidence of record shows he is in fact immune to the hepatitis B virus.  Accordingly, the Board finds the Veteran does not have a current disability of hepatitis B and the first element of his service connection claim is not met.  There is simply no disability to service connects.      

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hepatitis B.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

B. Hypertension

As noted above, the Veteran filed his original service connection claim for hypertension in July 1980, 10 years after his separation from service.  It was denied in October 1980, and since that prior final rating decision, the Veteran has made several attempts to reopen the claim.  As discussed above, the Board has reopened the Veteran's claim based on his testimony regarding exposure to herbicides during service and his belief that this exposure resulted in his current hypertension.  

The medical evidence of record shows the Veteran has a current diagnosis of hypertension.  The first element of his service connection claim is met.  

The Board notes the Veteran's assertions that he was exposed to herbicides during his service in Thailand and that this exposure caused his current hypertension.  On the Veteran's July 2007 claim, he indicated he had never served in Vietnam.  His DD 214 form does not show any service within Vietnam.  The Veteran has at no time asserted that he served within the Republic of Vietnam.  Rather, he claims he was exposed to Agent Orange during his service at an Army base near Sattahip, Thailand.  As there is no evidence of record showing the Veteran served in the Republic of Vietnam at any time, he may not be presumed to have been exposed to herbicides during service.  See 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  

Although the herbicide presumption may not be applied in this case, the Veteran may benefit from another presumption of service connection for his current hypertension.  

As noted above, hypertension is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  Accordingly, if the Veteran's hypertension manifested during service or within one year of his separation from service, or if there is a showing of continuous hypertension symptoms since service, the Veteran may be entitled to a presumption of service connection.  

In this case, there were no manifestations of the Veteran's current hypertension during service.  The Veteran's service treatment records do not show any diagnoses or treatment related to hypertension or any other cardiac condition, and the Veteran has never asserted that his hypertension began during service.  There is also no indication that the Veteran's hypertension manifested to a degree of 10 percent within one year of his separation from service in 1970.  There is no medical evidence of record showing any symptoms of hypertension within one year of the Veteran's 1970 discharge, and the Veteran has never asserted that his hypertension manifested during this time.  Furthermore, there is no showing of continuity of hypertension symptoms from the time of the Veteran's discharge in 1970 to the time of his diagnosis.  It is not clear from the medical evidence of record precisely when the Veteran was diagnosed with hypertension.  At his November 2010 RO hearing, the Veteran testified that he was diagnosed with hypertension 10 to 15 years ago.  The Veteran has at no time reported experiencing continuous hypertension symptoms since service, and the medical evidence of record does not reflect any such continuous symptoms.   

As there is no evidence indicating the Veteran's hypertension manifested during service or within one year of discharge and no showing of continuous symptoms since service, the presumption of service connection for chronic diseases is not for application in this case.  

The Veteran's service connection claim for hypertension cannot be granted on a presumptive basis as related to herbicide exposure or as a chronic disease.  However, the United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d at 1043-1044.  Thus, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicides or as a chronic disease incurred in service, but must also determine whether his disability is otherwise the result of active service. 

As noted above, the first element of the Veteran's direct service connection claim for hypertension is met.  Accordingly, the next required element is in-service incurrence of a disease or injury.  

The Veteran has repeatedly asserted that he was exposed to herbicides during his service in Thailand, and that this in-service exposure caused his current hypertension.  Although the Veteran may not be presumed to have been exposed to herbicides because he did not serve in the Republic of Vietnam, he may still provide evidence showing he was exposed to herbicides during his service in Thailand and establishing the second element of his service connection claim on a direct basis.  

The Veteran has submitted multiple statements throughout the period on appeal reporting that he was exposed to herbicides in service.  He also testified regarding his herbicide exposure at his November 2010 RO hearing.  In a February 2008 statement, the Veteran reported that there was talk within his company that Agent Orange was at their port in Thailand, and explained that he was stationed at a shipping port and worked jointly with the Air Force base nearby.  The Veteran stated that at one time he moved barrels in the port area.  

In a May 2008 statement, the Veteran asserted that he was stationed at a shipping port in southern Thailand where Agent Orange was shipped in.  The Veteran again stated that his Army base was close to the Air Force base from which Agent Orange was flown to Vietnam.  The Veteran reported that on an assignment he handled barrels of Agent Orange to be sent by the Air Force to Vietnam.  He stated that some of the barrels leaked and the herbicide got onto his clothing or skin, but that he continued to perform his assigned task.  

At the Veteran's November 2010 RO hearing, he reported that he was stationed at an Army base near Sattahip, Thailand.  The Veteran testified that he was on a special project for a short time, which involved moving, cleaning out, and painting barrels that he believed contained herbicides.  The Veteran also testified that the field next to his sleeping quarters at the base was frequently sprayed with chemicals that killed the vegetation.  In addition, the Veteran reported that he was assigned to another special project, which involved knocking scales barnacles off the bottoms of boats.  The Veteran testified that he was unsure what type of boat he worked on, or what the boats were used for.  

The Veteran reported that his military occupational specialty (MOS) was clerk typist, which would not support his claim that he was moving barrels of herbicides in Thailand (providing some evidence against this claim), and that he did not participate in activities that required him to spend significant amounts of time around the perimeters of the base.  The Veteran also reported that he would volunteer for special projects to get out of the office and spend time outdoors.  

As a result of the Veteran's assertions, the RO requested records from the National Personnel Records Center (NPRC) showing the Veteran was exposed to herbicides.  A June 2010 response indicated that there were no records of exposure to herbicides for the Veteran.  The Veteran's service personnel and treatment records, which are included in the claims file and appear complete, do not contain any indications of exposure to herbicides.  The claims file also contains a July 2010 formal finding that the Veteran had not supplied adequate information to verify herbicide exposure on a factual basis in locations other than Vietnam.  This formal finding memorandum details the RO's attempts to obtain such information from the Veteran.  

The claims file contains a Veterans Benefits Administration (VBA) memorandum discussing herbicide use in Thailand at the time of the Veteran's service there.  The memorandum indicates that the Department of Defense has provided a list of sites outside Vietnam where tactical herbicides such as Agent Orange were used, tested or stored.  The list indicates that limited testing of tactical herbicides was conducted at the Pranburi Military Reservation in Thailand from April through September 1964.  This location was not near any U.S. military installation or Royal Thai Air Force Base.  The Board notes the Veteran's period of service began in April 1969.   

The memorandum states that tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  The memorandum cites a letter from the Department of the Air Force stating that other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  The memorandum notes that there are records indicating commercial herbicides were frequently used for vegetation control within air base perimeters during the Vietnam era.  This information corroborates the Veteran's report of witnessing herbicides being sprayed on the field next to his sleeping quarters in Thailand.  However, per the memorandum, these herbicides were commercial, rather than tactical herbicides such as Agent Orange.  

The memorandum further states that tactical herbicides, such as Agent Orange, were aerially applied and were not applied manually to base perimeters. The memorandum notes that any commercial herbicides applied to base perimeters were approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  The memorandum states that there are no records of general herbicide use within a base, such as brush or weed-clearing activity along the flight line, involving tactical herbicides such as Agent Orange rather than commercial herbicides.  Accordingly, the Veteran's report of witnessing herbicides sprayed on the field at his base is deemed credible.  However, the evidence discussed above tends to show that the herbicides to which the Veteran was exposed in Thailand were commercial herbicides rather than tactical herbicides such as Agent Orange.  

The Veteran's service personnel and treatment records, which appear complete, do not contain any indications of exposure to tactical herbicides.  The NPRC has indicated there are no records available to substantiate herbicide exposure for the Veteran.  The Veteran has not provided evidence of herbicide exposure during service other than his lay statements, which are not corroborated by his personnel or treatment records.  Accordingly, the Board finds the preponderance of the competent and credible evidence weighs against the Veteran's assertions of exposure to tactical herbicides during his service in Thailand.

The Veteran has not advanced and the evidence of record does not show any other in-service event related to his current hypertension.  As noted above, the Veteran's service treatment records are silent for diagnoses or treatment related to hypertension or any other cardiac condition.  As the weight of the competent and credible evidence does not show the Veteran was exposed to herbicides during service, or that his current hypertension was otherwise incurred in service, the second element of his service connection claim is not met on a direct basis.  

Regarding his concern that he may have moved barrels of herbicides, a review of the Veteran's statements, as a whole does not support, this belief.  For the most part, the Veteran has not indicated first-hand knowledge that the barrels he was exposed to contained Agent Orange but he has indicated he concern that that did (he statements on this point have been, at best, unclear).  While the Veteran may have, at one point during his service, moved a barrel, based on the facts of this case the Board find it much less likely than not that any barrel the Veteran was ever exposed to ever contained herbicides.  The Veteran's service, his duty assignments, the country he was in, and his statements as a whole support this finding.

The Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hypertension on both a presumptive and a direct basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

C. Diabetes Mellitus

As with his hypertension claim, the Veteran asserts that his current diabetes mellitus is a result of herbicide exposure during service and that he is thus entitled to service connection for this disability.  

As noted above, the Veteran may not be presumed to have been exposed to herbicides during service because he did not serve in the Republic of Vietnam.  Accordingly, the herbicide presumption is not for application in this case.  See 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  

The Veteran may, however, benefit from a presumption of service connection based on a chronic disease.  Diabetes mellitus is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  Accordingly, if the Veteran's diabetes manifested during service or within one year of his separation from service, or if there is a showing of continuous diabetes symptoms since service, the Veteran may be entitled to a presumption of service connection.  

In this case, there were no manifestations of the Veteran's current diabetes during service.  The Veteran's service treatment records do not show any symptoms, diagnoses or treatment related to diabetes or any other endocrine condition, and the Veteran has never asserted that his diabetes began during service.  There is also no indication that the Veteran's diabetes manifested to a degree of 10 percent within one year of his separation from service in 1970.  There is no medical evidence of record showing any symptoms of diabetes within one year of the Veteran's 1970 discharge, and the Veteran has never asserted that his diabetes manifested during this time.  

Treatment records from the Louisville VAMC show the Veteran reported he was diagnosed with diabetes around 1996 or 1997.  At his November 2010 RO hearing, the Veteran reported he was diagnosed with diabetes 20 to 25 years ago.  Although the Veteran's two reports are conflicting, neither report indicates that his diabetes manifested within one year of his 1970 separation from service.  Furthermore, there is no showing of continuity of hypertension symptoms from the time of the Veteran's discharge in 1970 to the time of his diagnosis.  The Veteran has at no time reported experiencing continuous diabetes symptoms since service, and the medical evidence of record does not reflect any such continuous symptoms.   

As there is no evidence indicating the Veteran's diabetes manifested during service or within one year of discharge and no showing of continuous symptoms since service, the presumption of service connection for chronic diseases is not for application.  

The Veteran's service connection claim for diabetes cannot be granted on a presumptive basis as related to herbicide exposure or as a chronic disease.  However, as noted above, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d at 1043-1044.  

The first element of the Veteran's service connection claim for diabetes on a direct basis has been established.  The Veteran has asserted that he was exposed to herbicides during his service in Thailand, and that this in-service exposure caused his current diabetes.  The Veteran has at no time reported any other in-service event related to his diabetes, and his service treatment records are silent for any symptoms, diagnosis or treatment for diabetes or any other endocrine condition.  As discussed above, the weight of the competent and credible evidence does not show the Veteran was exposed to herbicides during service. There is no evidence that his diabetes was otherwise incurred in service.  The second element of his service connection claim is not met on a direct basis.  

The Board finds that the preponderance of the evidence is against the Veteran's service connection claim for diabetes on both a presumptive and a direct basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

D. Hepatitis C

The Veteran asserts that he is entitled to service connection for hepatitis C because his high-risk sexual behaviors during service caused this disability.  

The medical evidence of record shows the Veteran has a current diagnosis of hepatitis C.  The Board notes that the Veteran has undergone several courses of treatment for this disability and that there are several notations in the medical evidence of record that the Veteran's hepatitis C viral load was undetectable, indicating successful treatment.  However, as the course of this disease is uncertain and the medical evidence shows the Veteran is still closely monitored for hepatitis C, the Board will afford the Veteran the benefit of the doubt.  Accordingly, the first element of his service connection claim is met.  

The Veteran testified at his November 2010 RO hearing that he engaged in unprotected sex with many local prostitutes during his service in Thailand, and that he believed this sexual contact was the cause of his hepatitis C.  The Veteran's service treatment records show that he was treated for gonorrhea during his service in Thailand.  The Board finds the second element of his service connection claim is met.  

The Veteran was afforded a December 2010 VA examination to evaluate his hepatitis C.  On examination, the VA examiner concluded that sexual transmission was the most likely cause of the Veteran's hepatitis C.  The examiner noted that the Veteran's physical examination for separation indicated he had venereal disease during service, and that the Veteran's service treatment records show he was diagnosed with and treated for gonorrhea.  The examiner stated that there was no diagnosis of hepatitis C during service, and that the medical evidence of record does not show a clear diagnosis of hepatitis C until 2001.  On the basis that the Veteran was not diagnosed until 31 years after his discharge from service, the examiner opined that his hepatitis C was less likely than not related to service.  The examiner stated that hepatitis C could have been contracted at any point during this 31 year period, and that the medical evidence showed the Veteran was sexually active during this period because he had undergone HIV testing.  

The Board finds the VA examiner's opinion to be of little probative value.  The examiner did not adequately explain why the Veteran's in-service sexual encounters were a less likely cause of hepatitis C infection than any post-service high-risk sexual activity, and did not clearly indicate any intervening causes that were noted by the Veteran or in the medical evidence of record.  Furthermore, the basis for the examiner's conclusion that the Veteran was sexually active from the time of his 1970 discharge to his 2001 diagnosis was simply that he had undergone one HIV test in 2000.  Accordingly, the examiner's conclusion appears unsound.  

The Board finds the Veteran's statements as to his high-risk sexual behaviors during his service in Thailand to be both competent and credible.  His statements are supported by his service treatment records, which show he was treated for venereal disease while serving in Thailand.  The VA examiner acknowledged that sexual transmission was the most likely cause of the Veteran's hepatitis C, and did not adequately explain why his in-service sexual encounters were a less likely cause of his hepatitis C infection than any potential post-service sexual contact.  Accordingly, the Board finds the weight of the competent and credible evidence shows a relationship between the Veteran's in-service high-risk sexual behaviors and his current hepatitis C.  With then benefit of the doubt given to the Veteran, the third element of his service connection claim is met and the claim must be granted.  

III. Duties to Notify and Assist

The Veteran's claim of entitlement to service connection for hepatitis C has been granted.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

As to the Veteran's remaining service connection claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  November 2007 and February 2008 letters fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims in August 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

As to the Veteran's service connection claim for hepatitis B, his VA treatment records show that he was treated in September 1972 for this disability, and that he has reported being treated twice in the past for hepatitis B.  There is no indication that the Veteran has a currently active hepatitis B infection.  As the Veteran's VA treatment records are current, thorough and focus on the affected area, the Board finds that the preponderance of the medical evidence is against a current diagnosis of hepatitis B.  An examination is not required.  See McLendon, 20 Vet. App. at 81-82.  

As to the Veteran's service connection claims for hypertension and diabetes, the Board concludes an examination is not needed for either disability because there is no competent and credible evidence establishing an in-service event, injury, or disease.  The Veteran is not a combat veteran.  In a case involving a non-combat veteran, VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010).  A non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions.  Id., at 40.  As discussed, the Board has found the Veteran's lay evidence as to his exposure to Agent Orange in service not to be credible or persuasive.  The remaining evidence does not indicate that any symptoms of the Veteran's hypertension or diabetes occurred in service or are possibly related to service.  Such evidence is insufficient to trigger VA's duty to provide an examination.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

The appeal to reopen the claim of entitlement to service connection for hepatitis B is reopened; the appeal is granted to this extent only.  

Entitlement to service connection for hepatitis B is denied.  

The appeal to reopen the claim of entitlement to service connection for hypertension is granted; the appeal is granted to this extent only.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for hepatitis C is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


